United States Court of Appeals
                      For the First Circuit


No. 14-2138

                   JORGE MARIO MARÍN-PORTILLO,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              ATTORNEY GENERAL OF THE UNITED STATES,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                              Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.



     Claudia Gregoire and Mills & Born LLP, on brief for
petitioner.
     David   Schor,   Trial   Attorney,  Office   of   Immigration
Litigation,   Civil   Division,   U.S.  Department   of   Justice,
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Civil Division, and Emily Anne Radford, Assistant Director, on
brief for respondent.


                         August 23, 2016
            TORRUELLA, Circuit Judge.         Jorge Mario Marín-Portillo

("Marín") petitions this court for review of an order from the

Board of Immigration Appeals ("BIA") affirming the Immigration

Judge's ("IJ") denial of       his request for asylum, withholding of

removal,    and   protection   under    the   Convention   Against   Torture

("CAT").     Finding Marín's arguments unpersuasive, we deny his

petition.

                                       I.

            We recount the facts as presented in the record, noting

that the IJ assumed that Marín was credible.           Marín was born and

raised in Guatemala.     In November 2006, when Marín was seventeen

years old, a police officer named Edgar Leonel Cuellar shot and

killed Marín's father after Marín's father declined to lend him

money.      Cuellar believed Marín's father was wealthy and had

previously borrowed money from him.

            Cuellar was convicted of robbery and battery, but not

murder, and incarcerated for three years. 1            While Cuellar was

incarcerated, Marín's mother received five to six phone calls

telling her that, upon his release, Cuellar would kill her as well


1  Cuellar's exact sentence is not clear from the record. Marín
testified that Cuellar had received a five-year sentence, but that
people typically serve only half of their sentence in Guatemala.
Nonetheless, Marín stated that Cuellar was released in November
2011 or February 2012, which would correspond with a five-year
sentence.


                                   -2-
as Marín, Marín's brother, and Marín's uncle as retaliation for

pressing charges against him.      In addition, Cuellar had family

members of another person in jail tell Marín and members of his

family in person that Cuellar would kill them.

          Based on these threats, Marín left Guatemala in February

2011 and entered the United States that March without inspection.

After Marín left, Cuellar was released.   Marín's family, including

his mother, uncle, two sisters, and two brothers,            remain in

Guatemala and have not been harmed.2

          In   May   2011,   the   Government    initiated     removal

proceedings against Marín for entering the United States without

a valid entry document pursuant to Immigration and Nationality Act

("INA") section 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)

(I).   Marín conceded removability and subsequently applied for

asylum, withholding of removal, and protection under CAT on the

grounds that Cuellar's threats constituted persecution based on

the social group of his family and demonstrated the likelihood

that Marín would be tortured or killed if he returned to Guatemala.

An IJ denied Marín's application and Marín sought review before




2  Marín's older brother, who was also a target of Cuellar's
threats, did seek work outside of Guatemala because he feared
Cuellar would kill him.      Nonetheless, Marín's older brother
returned to Guatemala occasionally and was not harmed.


                                -3-
the BIA.    The BIA affirmed, adopting some, but not all, of the

IJ's reasoning.      This timely petition followed.

                                    II.

            When the BIA incorporates portions of the IJ's opinion

and also supplies its own analysis, we review                 the   decisions

together.    Dimova v. Holder, 783 F.3d 30, 35 (1st Cir. 2015).            We

review   questions    of   fact   under   the   deferential    "substantial

evidence" standard, and we "will affirm unless 'any reasonable

adjudicator would be compelled to conclude to the contrary.'"

Tobón-Marín v. Mukasey, 512 F.3d 28, 30 (1st Cir. 2008) (quoting

8 U.S.C. § 1252(b)(4)(B)).         Marín does not make any arguments

regarding the BIA's disposition of his CAT claim.              We therefore

view that claim as abandoned and review only his asylum and

withholding of removal claims.       See Rotinsulu v. Mukasey, 515 F.3d
68, 71 (1st Cir. 2008).

            An asylum applicant bears the burden of proving he is a

refugee.    See 8 U.S.C. § 1158(b)(1)(A); 8 C.F.R. § 1208.13(a).           As

defined in INA section 101(a)(42)(A), a refugee is someone "who is

unable or unwilling to return to, and is unable or unwilling to

avail himself or herself of the protection of, [his or her native

country]    because   of   persecution    or    a   well-founded    fear   of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion."                8 U.S.C.


                                    -4-
§ 1101(a)(42)(A).     "The statute contemplates two approaches which

petitioners   might   pursue   to    satisfy   their   burden   of   proof."

Tobón-Marín, 512 F.3d at 31.         First, petitioners may prove that

"they have suffered from past persecution on account of one or

more of the five grounds enumerated in § 1101(a)(42)(A), which

proof would generate a rebuttable presumption that their fear of

future persecution is well-founded."           Butt v. Keisler, 506 F.3d
86, 90 (1st Cir. 2007) (citation omitted).             Second, petitioners

may show that "their fear of future persecution is well founded,

viz., that the record evidence demonstrates that they genuinely

harbor such a fear, and that it is objectively reasonable."             Id.

(citation omitted).     Marín has failed to establish either.3

A.   Past Persecution

          "[E]stablishing past persecution is a daunting task."

Butt, 506 F.3d at 90 (alteration in original) (quoting Alibeaj v.

Gonzales, 469 F.3d 188, 191 (1st Cir. 2006)).              "To qualify as

persecution, a person's experience must rise above unpleasantness,

harassment, and even basic suffering."           Nelson v. INS, 232 F.3d
258, 263 (1st Cir. 2000).           In light of this standard, the IJ

concluded (and the BIA agreed) that the threats against Marín did


3  Because "[t]he standard for a grant of asylum is easier to meet
than that for nonrefoulment (withholding of deportation)," we need
not address the latter claim separately.     See Aguilar-Solís v.
INS, 168 F.3d 565, 569 n.3 (1st Cir. 1999).


                                     -5-
not rise to the level of persecution.               We need not address that

basis for the BIA's holding, however, because even if we assume

that the threats against Marín did constitute persecution, the

BIA's reasonable conclusion that the threats were not motivated by

an enumerated statutory ground for relief, but instead by a

personal      dispute,    is    dispositive   of    Marín's      claim    of   past

persecution.      See Sompotan v. Mukasey, 533 F.3d 63, 71 (1st Cir.

2008) ("Events that stem from personal disputes are generally not

enough to show the required nexus.").

              We have previously viewed disputes motivated by revenge

as personal in nature.          See Costa v. Holder, 733 F.3d 13, 17 (1st

Cir. 2013) (stating "former police officers [who] were targeted

for persecution because of the fact of having served as police

officers" could conceivably claim persecution based on a social

group but "a former police officer [who was] singled out for

reprisal, not because of his status as a former police officer,

but because of his role in disrupting particular criminal activity"

could not (quoting Matter of C–A–, 23 I. & N. Dec. 951, 958–59

(BIA 2006))).         Here, Marín submitted a declaration stating that

Cuellar and his fellow officers were angry at Marín and his family

for pressing charges.          And at his hearing, when asked why Cuellar

wanted   to    kill    him,    Marín   responded,   "I   don't    know.        Maybe

vengeance? . . .        Or, I don't know, maybe he thought that we would


                                        -6-
come after him because of the death of my father.           I really don't

know."     Thus, the record adequately supports the IJ's finding ––

which the BIA accepted –– that the threats against Marín stemmed

not from Marín's kinship ties per se, but rather from what Marín

did and Cuellar's desire in response either to "seek retaliation

against [Marín]" or to "seek to stop [Marín] because [Cuellar]

believes that [Marín's] family may come after him."          The mere fact

that Cuellar exclusively targeted members of Marín's family does

not, as Marín argues, mean that "the only logical inference" is

that kinship ties, rather than the desire for retaliation or

deterrence, prompted Cuellar's threats.

            We   additionally   reject    Marín's   claim   that   the   BIA

"[c]onflat[ed] the motive for the underlying murder of . . .

Mar[í]n-Portillo's father -- a personal dispute -- with the motive

for subsequent harm to his family members."          As noted above, the

IJ identified two motives for Cuellar's threats, neither of which

directly    pertained   to   the   underlying   monetary    dispute      that

prompted Cuellar to kill Marín's father.        Therefore, when the BIA

affirmed the IJ's finding that "Cuellar appears to be motivated by

a personal dispute," there is no reason to doubt that the BIA was

referring to the "personal dispute" that the IJ identified --

namely, Cuellar's desire to seek vengeance against Marín for




                                    -7-
pressing charges and his desire to prevent Marín from further

avenging the murder.

           We also reject Marín's contention that our decision in

Aldana-Ramos v. Holder, 757 F.3d 9 (1st Cir. 2014), mandates

reversal of the BIA's decision.       In that case, we reversed the BIA

for   ignoring   the   petitioners'   argument   that,   although   their

persecutors killed the petitioners' father because he was "a

wealthy person," the petitioners were targeted, not because of

their wealth, but "on account" of their relationship to their

father.   Id. at 18.    We agree with Marín that under Aldana-Ramos,

it would be error if the BIA and IJ conflated Cuellar's motive for

killing Marín's father with Cuellar's motive for subsequently

threatening Marín and his family.       But, as stated above, we find

no such error in the BIA's analysis.4         Aldana-Ramos, therefore,

does little to help Marín's case.



4  We acknowledge Marín's argument that our jurisprudence about
when an asylum applicant is persecuted "on account of" membership
in a family unit is not entirely clear.        Marín alleges that
allowing the BIA's decision to stand would "effectively swallow[]
the rule that family membership is a protected social group,
because victims of persecution on account of family membership are
regularly -- and perhaps invariably -- targeted, whether for
retribution or otherwise, because of the actions of another member
of their family." We do not intend for this opinion to shed light
on the question of whether petitioners may claim persecution on
account of family membership when they are targeted as retaliation
for the actions of another family member. Marín's case does not
raise this question and absent a clear misapplication of law or
factual error by the BIA, we do not believe this case is the

                                  -8-
           Because we find that Cuellar's threats were not motived

by a ground enumerated in § 1101(a)(42)(A), we need not reach

Marín's argument that the BIA erred by failing to take his age

into account when determining whether the threats against him were

sufficiently severe to constitute persecution.    We affirm only the

BIA's finding that there was a lack of nexus between Cuellar's

threats and Marín's membership in a protected social group.

B.   Well-Founded Fear of Future Persecution5

           Our nexus analysis is equally applicable to Marín's

future persecution claim.     Because Marín fails to establish a

nexus between his fear of future persecution and a statutorily

protected ground, we reject this claim as well.

                               III.

           For the foregoing reasons, Marín's petition for review

is denied.

           Denied.




appropriate vehicle to clear up this area of the law.
5  Marín argues that the BIA never addressed whether he had a well-
founded fear of future persecution.      We disagree with Marín's
contention because the BIA's nexus analysis resolves both his past
and future persecution claims.


                                -9-